Title: From Benjamin Franklin to Dumas, [22 September 1778]
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


[September 22, 1778]
We have, as you know, made Overtures to the Grand Pensionary. We took that to be the regular Course of Proceeding. We expect an Answer. If he gives us none, we shall naturally conclude that there is no Disposition in their H. H. M. M. to have any Connection with us, and I believe we shall give them no farther Trouble; at least that would be my Opinion; for I think that a young State like a young Virgin, should modestly stay at home, and wait the Application of Suitors for an Alliance with her; and not run about offering her Amity to all the World, and hazarding their Refusal. My Colleagues have this Day proposed to me to go to Holland on this Business; but tho’ I honour that Nation, having been frequently there, and much esteeming the People, and wishing for a firm Union between the two Republicks, I cannot think of Undertaking such a Journey, without some Assurances of being properly received as a Minister of the States of America. Our Virgin is a jolly one; and tho’ at present not very rich, will in time be a great Fortune; and where she has a favourable Predisposition, it seems to me to be well worth cultivating. Your State perhaps is not of that Opinion; and it certainly has a right to judge for itself.
You can judge better than we at this Distance, whether any farther Step can properly be taken on our Part, till some Encouragement is given on the Part of their H. H. M. M. Let me know your Sentiments.
